THE plaintiff in error was convicted upon the charge of owning, operating and having in possession a still, used, designed and intended for the manufacture of intoxicating liquors. He brings error and moves for supersedeas. No instructions were requested. The court instructed the jury orally without objection or exception. It is now claimed that the instructions were not sufficient as to the issues of the case, and that no exception was necessary under White v. People, 79 Colo. 261, 268,245 P. 349. That case does not so hold, therefore, since there was no exception to the sufficiency of the court's statement of the issues, the insufficiency thereof, if any, cannot be assigned as error. Rule 7.
The verdict, which was in form as instructed by the court, omitted the words, "used, designed and intended for the manufacture of intoxicating liquors," and substituted the words, "in manner and form as charged in the information," but there was no objection or exception to the verdict or its form.
Supersedeas denied and judgment affirmed.
MR. CHIEF JUSTICE BURKE, MR. JUSTICE WHITFORD and MR. JUSTICE SHEAFOR concur. *Page 351